Citation Nr: 0708936	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  99-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for depressive neurosis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for arthritis, 
including rheumatoid arthritis.

4.  Entitlement to service connection for chronic throat 
pathology.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico in March 1999 and 
October 2005.

In July 2005, the Board rendered unfavorable determinations 
on the claims of whether new and material evidence had been 
submitted to reopen a claim of service connection for 
depressive neurosis and entitlement to service connection for 
hepatitis; arthritis, including rheumatoid arthritis; and 
chronic throat pathology.
The veteran appealed these determinations to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
June 2006, the veteran and the Secretary of Veterans Appeals 
(Secretary) filed a joint motion for remand.  This motion was 
granted in a July 2006 Court order, and the case is again 
before the Board.

In the July 2005 decision, the Board also remanded the claims 
of entitlement to service connection for stomach/upper 
gastrointestinal disability and entitlement to a 10 percent 
evaluation based upon multiple noncompensable service-
connected disabilities to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  In October 2005, however, 
the AMC granted service connection for GERD and IBS and, in 
assigning a 10 percent evaluation, rendered the claim for a 
10 percent evaluation based upon multiple noncompensable 
service-connected disabilities moot.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for GERD and IBS arose separately from the 
aforementioned October 2005 rating decision.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.


REMAND

In the June 2006 joint motion, the veteran and the secretary 
requested a remand on the basis that the veteran had 
described medical treatment from the Manhattan and the Bronx, 
New York VA Medical Centers (VAMCs) from 1990 to 1996 in his 
November 1998 application, but records of such treatment had 
not been obtained to date.  Efforts must be made to obtain 
such records, pursuant to 38 C.F.R. § 3.159(c)(2).

Separately, in October 2005, the AMC granted service 
connection for GERD and IBS and assigned an initial 10 
percent evaluation.  The veteran's Notice of Disagreement 
with this initial evaluation was received by the RO in 
December 2005, but it does not appear from the claims file 
that a Statement of the Case has been issued in response to 
date.  Nevertheless, such action is required given the 
veteran's expressed disagreement.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.   All necessary efforts should be made 
to obtain treatment records, dated from 
1990 to 1996, from the VAMCs in Manhattan 
and the Bronx, New York.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the issues of whether new 
and material evidence had been submitted 
to reopen a claim of service connection 
for depressive neurosis and entitlement 
to service connection for hepatitis; 
arthritis, including rheumatoid 
arthritis; and chronic throat pathology 
should be readjudicated.  If the 
determination of one or more claims 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

4.  Additionally, unless such action has 
already been taken, the veteran should be 
issued a Statement of the Case on the 
claim of entitlement to an initial 
evaluation in excess of 10 percent for 
GERD and IBS.  The veteran should be 
notified of his rights and 
responsibilities in perfecting an appeal 
on this matter.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



